On July 3, 1989, the Defendant was sentenced to a term of twenty (20) years for the offenses of Criminal Possession with Intent to Sell, 6 counts, the terms of incarceration shall run concurrent with each other; plus $10,000 fine on each count; the fines shall be consecutive with each other so that the fines shall total the sum of $60,000. The defendant shall be punished for the offense of Criminal Sale of Dangerous Drugs, a felony; and Conspiracy to Commit the Offense of Criminal Sale of Dangerous Drugs, a felony, by imprisonment in the State Prison of Montana for a term of twenty (20) years for each count; plus $10,000 fine on each count, the fines shall be consecutive with each other so that the fines shall total the sum of $20,000. The terms of these two sentences shall run concurrent with each other. The defendant shall be punished for the offenses of Criminal Possession of Dangerous Drugs, 3 counts, misdemeanors, by incarceration in the Lincoln County Jail for a period of six (6) months for each count. The terms of incarceration shall run concurrently with each other and concurrent with the other sentences herein imposed. The total prison term imposed by this Judgment and Sentence shall be forty (40) years in the State Prison of Montana. Credit for fifty-nine (59) days shall be deducted from the sentence. The Defendant shall forthwith pay a surcharge of $8,000; such sum to be paid to the Clerk of the Court. That the fines and surcharge imposed by this Judgment and Sentence shall total the sum of $88,000.
On March 25, 1994, the Defendant’s application for review of that sentence was-heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Barb Benson, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence is affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
*13DATED this 25th day of March, 1994.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Barb Benson, Legal Intern from the Montana Defender Project, for her assistance to the defendant and to this Court.